Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 12, 2015

                                       No. 04-15-00650-CR

                                  Antonine D. HENDERSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR11062
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER

        Antonine D. Henderson entered into a plea bargain with the State, pursuant to which he
pleaded nolo contendere to possession of more than 5 and less than 50 pounds of marijuana. The
trial court imposed sentence and signed a certificate stating this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Henderson timely filed a
notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification
and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id.

       Henderson is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing he
has the right to appeal is made part of the appellate record by December 3, 2015. See TEX. R.
APP. P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp.
on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated
for publication).

       We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court